Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
20th day of May, 2020 by and between Industrial Property Trust, a Maryland real
estate investment trust (the “Company”), and John P. Woodberry, a director
and/or officer of the Company (the “Indemnitee”).

RECITALS

WHEREAS, the interpretation of statutes, regulations and charter and bylaw
provisions regarding indemnification of directors and officers may be too
uncertain to provide such directors and officers with adequate notice of the
legal, financial and other risks to which they may be exposed by virtue of their
service as such; and

WHEREAS, damages sought against directors and officers in stockholder or similar
litigation may be substantial, and the costs of defending such actions and of
judgments in favor of plaintiffs or of settlement therewith may be prohibitive
for individual directors and officers, without regard to the merits of a
particular action and without regard to the culpability of, or the receipt of
improper personal benefit by, any named director or officer; and

WHEREAS, the long period of time which may elapse before final disposition of
such litigation may impose undue hardship and burden on a director or officer or
his estate in maintaining a proper and adequate defense of himself or his estate
against claims for damages; and

WHEREAS, the Company is organized under the Maryland General Corporation Law
(the “MGCL”), and Section 2-418 of the MGCL empowers corporations to indemnify
and advance expenses of litigation to a person serving as a director, officer,
employee or agent of a corporation and to persons serving at the request of the
corporation, while a director of a corporation, as a director, officer, partner,
trustee, employee or agent of another foreign or domestic corporation,
partnership, joint venture, trust, other enterprise or employee benefit plan,
and further provides that the indemnification and advancement of expenses set
forth in the MGCL are not “exclusive of any other rights, by indemnification or
otherwise, to which a director may be entitled under the charter, the bylaws, a
resolution of stockholders or directors, an agreement or otherwise, both as to
action in an official capacity and as to action in another capacity while
holding such office;” and

WHEREAS, the charter of the Company, as it may be amended or amended and
restated from time to time (the “Charter”), provides that the Company shall
indemnify and hold harmless directors, officers, advisors or affiliates, as such
terms are defined in the Charter; and

WHEREAS, the Board of Directors of the Company (the “Board”) has concluded that
it is in the best interests of the Company to enter into an agreement to
indemnify in a reasonable and adequate manner the Indemnitee and to assume for
itself maximum liability for expenses and damages in connection with claims
lodged against him for his decisions and actions as a director and/or officer of
the Company;







--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, the parties agree as follows:

ARTICLE I



DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

Section 1.1.“Applicable Legal Rate” shall mean a fixed rate of interest equal to
the applicable federal rate for mid-term debt instruments as of the day that it
is determined that the Indemnitee must repay any advanced expenses.

Section 1.2.“Change in Control” shall mean a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if, after the Effective Date (a) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of all of the Company’s then-outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board of Directors in
office immediately prior to such person’s attaining such percentage interest;
(b) the Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization not approved by at least two-thirds of the
members of the Board of Directors then in office, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (c) at any time, a majority of the members of the Board of
Directors are not individuals (i) who were directors as of the Effective Date or
(ii) whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by the affirmative vote of at least
two-thirds of the directors then in office who were directors as of the
Effective Date or whose election or nomination for election was previously so
approved.

Section 1.3.“Corporate Status” shall mean the status of a person who is or was a
director, officer, employee or agent of the Company, or a member of any
committee of the Board, and the status of a person who, while a director,
officer, employee or agent of the Company, is or was serving at the request of
the Company as a director, trustee, officer, partner (including service as a
general partner of any limited partnership), manager, managing member,
fiduciary, employee or agent of another foreign or domestic corporation, real
estate investment trust, partnership, limited liability company, joint venture,
trust, other incorporated or unincorporated entity or enterprise or employee
benefit plan. As a clarification and without limiting the circumstances in which
the Indemnitee may be serving at the request of the Company, service by the
Indemnitee shall be deemed to be at the request of the Company: (a) if



-2-

--------------------------------------------------------------------------------

the Indemnitee serves or served as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any corporation, real
estate investment trust, partnership, limited liability company, joint venture,
trust or other incorporated or unincorporated entity or enterprise (i) of which
a majority of the voting power or equity interest is owned directly or
indirectly by the Company or (ii) the management of which is controlled directly
or indirectly by the Company, or (b) if, as a result of the Indemnitee’s service
to the Company or any of its affiliated entities, the Indemnitee is subject to
duties by, or required to perform services for, an employee benefit plan or its
participants or beneficiaries, including as a deemed fiduciary thereof.

Section 1.4.“Disinterested Director” shall mean a director of the Company who
neither is nor was a party to the Proceeding in respect of which indemnification
and/or advance of Expenses is being sought by the Indemnitee.

Section 1.5.“Effective Date” shall mean the date set forth in the first
paragraph of this Agreement.

Section 1.6.“Expenses” shall mean without limitation expenses of Proceedings
including all attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, investigation fees and expenses, accounting and witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, federal, state, local or foreign taxes imposed
on the Indemnitee as a result of the actual or deemed receipt of any payments
under this Agreement and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in or
otherwise participating in a Proceeding. “Expenses” shall also include Expenses
incurred in connection with any appeal resulting from any Proceeding including,
without limitation, the premium for, security for and other costs relating to
any cost bond, supersedeas bond or other appeal bond or its equivalent.

Section 1.7.“Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither is, nor in
the past five years has been, retained to represent: (a) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement or of other
indemnitees under similar indemnification agreements), or (b) any other party to
or participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.

Section 1.8.“Liabilities” shall mean liabilities of any type whatsoever,
including, without limitation, any judgments, fines, excise taxes and penalties
under the Employee Retirement Income Security Act of 1974, as amended, penalties
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such judgments,
fines, penalties or amounts paid in settlement) in connection with the
investigation, defense, settlement or appeal of any Proceeding or any claim,
issue or matter therein.



-3-

--------------------------------------------------------------------------------

Section 1.9.“Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether of a civil (including intentional or unintentional tort claims),
criminal, administrative or investigative (formal or informal) nature, including
any appeal therefrom, except one pending or completed on or before the Effective
Date, unless otherwise specifically agreed in writing by the Company and the
Indemnitee. If the Indemnitee reasonably believes that a given situation may
lead to or culminate in the institution of a Proceeding, such situation shall
also be considered a Proceeding.

ARTICLE II



TERMINATION OF AGREEMENT

This Agreement shall continue until, and terminate upon the later to occur of
(a) the date that the Indemnitee shall have ceased to serve as a director,
officer, employee or agent of the Company or as a director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any other
foreign or domestic corporation, real estate investment trust, partnership,
limited liability company, joint venture, trust, other incorporated or
unincorporated entity or enterprise or employee benefit plan that such person is
or was serving in such capacity at the request of the Company and (b) the date
that the Indemnitee is no longer subject to any actual or possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by the
Indemnitee pursuant to Section 6.3 of this Agreement).

ARTICLE III



SERVICE BY INDEMNITEE, NOTICE OF PROCEEDINGS

AND DEFENSE OF CLAIMS

Section 3.1.Notice of Proceedings. The Indemnitee shall notify the Company
promptly in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder and shall include with such notice a description of the nature
of the Proceeding and a summary of the facts underlying the Proceeding, but the
Indemnitee’s failure to so notify the Company shall not disqualify the
Indemnitee from the right, or otherwise affect in any manner any right of the
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually prejudiced.

Section 3.2.Defense of Claims. The Company shall have the right to defend the
Indemnitee in any Proceeding (except a Proceeding brought by the Indemnitee
under Section 6.3 of this Agreement) which may give rise to indemnification
hereunder; provided, however, that the Company shall notify the Indemnitee of
any such decision to defend within 15 calendar days following receipt of notice
of any such Proceeding under Section 3.1 above. Notwithstanding the foregoing
sentence, if in a Proceeding to which the Indemnitee is a party by reason of the
Indemnitee’s Corporate Status, (a) the Indemnitee reasonably concludes, based
upon an opinion



-4-

--------------------------------------------------------------------------------

of counsel approved by the Company, which approval shall not be unreasonably
withheld, that he or she may have separate defenses or counterclaims to assert
with respect to any issue which may not be consistent with other defendants in
such Proceeding, (b) the Indemnitee reasonably concludes, based upon an opinion
of counsel approved by the Company, which approval shall not be unreasonably
withheld, that an actual or apparent conflict of interest or potential conflict
of interest exists between the Indemnitee and the Company, or (c) if the Company
fails to assume the defense of such Proceeding in a timely manner, the
Indemnitee shall be entitled to be represented by separate legal counsel of the
Indemnitee’s choice, subject to the prior approval of the Company, which
approval shall not be unreasonably withheld, at the expense of the Company. In
addition, if the Company fails to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any Proceeding to
deny or to recover from the Indemnitee the benefits intended to be provided to
the Indemnitee hereunder, the Indemnitee shall have the right to retain counsel
of the Indemnitee’s choice, subject to the prior approval of the Company, which
approval shall not be unreasonably withheld, at the expense of the Company
(subject to Section 6.4 of this Agreement), to represent the Indemnitee in
connection with any such matter.

Section 3.3.Settlement of Claims. The Company shall not, without the prior
written consent of the Indemnitee, which shall not be unreasonably withheld or
delayed, consent to the entry of any judgment against the Indemnitee or enter
into any settlement or compromise which (a) includes an admission of fault of
the Indemnitee, (b) does not include, as an unconditional term thereof, the full
release of the Indemnitee from all Liability in respect of such Proceeding,
which release shall be in form and substance reasonably satisfactory to the
Indemnitee, or (c) would impose any Expense or Liability on Indemnitee.

ARTICLE IV



INDEMNIFICATION

Section 4.1.General. Upon the terms and subject to the limitations set forth in
this Agreement, the Company shall indemnify, and advance Expenses to, the
Indemnitee (a) as provided in this Agreement and (b) as otherwise permitted by
Maryland law in effect on the Effective Date and as amended from time to time;
provided, however, that no change in Maryland law shall have the effect of
reducing the benefits available to the Indemnitee hereunder based on Maryland
law as in effect on the Effective Date. Subject to the limitations set forth in
this Agreement, the rights of the Indemnitee provided in this Section 4.1 shall
include, without limitation, the rights set forth in the other sections of this
Agreement, including any additional indemnification permitted by Section
2-418(g) of the MGCL.

Section 4.2.Standard for Indemnification. Subject to the limitations in Section
4.5, if, by reason of the Indemnitee’s Corporate Status, the Indemnitee is, or
is threatened to be, made a party to any Proceeding, the Indemnitee shall be
indemnified against all Liabilities and all Expenses actually and reasonably
incurred by him or on his behalf in connection with any such Proceeding unless
it is established by clear and convincing evidence that (a) the act or omission
of the Indemnitee was material to the matter giving rise to the Proceeding and
(i) was committed in bad faith or (ii) was the result of active and deliberate
dishonesty, (b) the Indemnitee actually received an improper personal benefit in
money, property or services or (c) in the case of any



-5-

--------------------------------------------------------------------------------

criminal Proceeding, the Indemnitee had reasonable cause to believe that his or
her conduct was unlawful.

Section 4.3.Indemnification of a Party Who is Wholly or Partly Successful.
Subject to the limitations in Section 4.5, to the extent that the Indemnitee was
or is, by reason of the Indemnitee’s Corporate Status, a party to (or otherwise
becomes a participant in) any Proceeding and is successful, on the merits or
otherwise, in the defense of such Proceeding, the Indemnitee shall be
indemnified by the Company against all Expenses and Liabilities actually and
reasonably incurred by or for him in connection therewith. If the Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee against all Expenses and
Liabilities actually and reasonably incurred by or for him in connection with
each successfully resolved claim, issue or matter in such Proceeding, allocated
on a reasonable and proportionate basis. The termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed a successful result as to such claim, issue or matter.

Section 4.4.Indemnification and Advance of Expenses as Witness or Other
Participant. Subject to the limitations in Section 4.5, to the extent that the
Indemnitee is or may be, by reason of the Indemnitee’s Corporate Status, made a
witness or otherwise asked to participate in any Proceeding, whether instituted
by the Company or any other party, and to which the Indemnitee is not a party,
he shall be advanced all reasonable Expenses and indemnified against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith within ten days after the receipt by the Company of a statement or
statements requesting any such advance or indemnification from time to time,
whether prior to or after final disposition of such Proceeding. Such statement
or statements shall reasonably evidence the Expenses incurred by the Indemnitee.

Section 4.5.Specific Limitations on Indemnification. Except as set forth in
Section 4.6 and notwithstanding anything else in this Agreement to the contrary,
the Indemnitee shall not be entitled to:

(a)indemnification for any loss or liability unless all of the following
conditions are met: (i) the Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company; (ii) the Indemnitee was acting on behalf of or performing services
for the Company; (iii) such loss or liability was not the result of negligence
or misconduct, or, if the Indemnitee is an independent director, gross
negligence or willful misconduct; and (iv) such indemnification is recoverable
only out of the Company’s net assets and not from the Company’s stockholders;

(b)indemnification for any loss or liability arising from an alleged violation
of federal or state securities laws unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each count involving alleged material securities law violations as to the
Indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the Indemnitee; or (iii) a court of
competent jurisdiction approves a settlement of the claims against the
Indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been



-6-

--------------------------------------------------------------------------------

advised of the position of the Securities and Exchange Commission and of the
published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws;

(c)indemnification hereunder if the Proceeding was one by or in the right of the
Company and the Indemnitee is adjudged to be liable to the Company;

(d)indemnification hereunder if the Indemnitee is adjudged to be liable on the
basis that personal benefit was improperly received in any Proceeding charging
improper personal benefit to the Indemnitee, whether or not involving action in
the Indemnitee’s Corporate Status; or

(e)indemnification or advance of Expenses hereunder if the Proceeding was
brought by the Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 6.4 of this Agreement, or (ii) the Charter,
the Company’s bylaws, as the same may be in effect from time to time (the
“Bylaws”), a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board of Directors or an agreement approved by
the Board of Directors to which the Company is a party expressly provide
otherwise.

Section 4.6.Court-Ordered Indemnification. Subject to the limitations in Section
4.5(a) and (b), a court of appropriate jurisdiction, upon application of the
Indemnitee and such notice as the court shall require, may order indemnification
of Indemnitee by the Company in the following circumstances, which order shall
not be subject to the limitations in Section 4.5(c), (d) and (e):

(a)if such court determines that the Indemnitee is entitled to reimbursement
under Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in
which case the Indemnitee shall be entitled to recover the Expenses of securing
such reimbursement; or

(b)if such court determines that the Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not the Indemnitee (i) has met the standards of conduct set forth in Section
2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an improper
personal benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.

ARTICLE V



ADVANCEMENT OF EXPENSES

If by reason of the Indemnitee’s Corporate Status, the Indemnitee is, or is
threatened to be, made a party to any Proceeding, the Company shall, without
requiring a preliminary determination of the Indemnitee’s ultimate entitlement
to indemnification hereunder, advance all



-7-

--------------------------------------------------------------------------------

reasonable Expenses incurred by or on behalf of the Indemnitee in connection
with (a) such Proceeding which is initiated by a third party who is not a
stockholder of the Company, or (b) such Proceeding which is initiated by a
stockholder of the Company acting in his or her capacity as such and for which a
court of competent jurisdiction specifically approves such advancement, and
which relates to acts or omissions with respect to the performance of duties or
services on behalf of the Company. Such advance or advances shall be made within
ten days after the receipt by the Company of a statement or statements
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding and may be in the form of, in the
reasonable discretion of the Indemnitee (but without duplication), (a) payment
of such Expenses directly to third parties on behalf of the Indemnitee, (b)
advancement to the Indemnitee of funds in an amount sufficient to pay such
Expenses or (c) reimbursement to the Indemnitee for the Indemnitee’s payment of
such Expenses. Such statement or statements shall reasonably evidence the
Expenses incurred by the Indemnitee and shall include or be preceded or
accompanied by a written affirmation by the Indemnitee of the Indemnitee’s good
faith belief that the standard of conduct necessary for indemnification by the
Company as authorized by law and by this Agreement has been met and a written
undertaking (the “Undertaking”) by or on behalf of the Indemnitee, in
substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to the Indemnitee, together
with the Applicable Legal Rate of interest thereon, relating to claims, issues
or matters in the Proceeding as to which it shall ultimately be established, by
clear and convincing evidence, that the standard of conduct has not been met by
the Indemnitee and which have not been successfully resolved as described in
Section 4.3 of this Agreement. To the extent that Expenses advanced to the
Indemnitee do not relate to a specific claim, issue or matter in the Proceeding,
such Expenses shall be allocated on a reasonable and proportionate basis. The
undertaking required by this Article V shall be an unlimited general obligation
by or on behalf of the Indemnitee and shall be accepted without reference to the
Indemnitee’s financial ability to repay such advanced Expenses and without any
requirement to post security therefor.

ARTICLE VI



PROCEDURE FOR PAYMENT OF LIABILITIES;

DETERMINATION OF RIGHT TO INDEMNIFICATION

Section 6.1.Procedure for Payment. To obtain indemnification for Liabilities
under this Agreement, the Indemnitee shall submit to the Company a written
request for payment, including with such request such documentation as is
reasonably available to the Indemnitee and reasonably necessary to determine
whether, and to what extent, the Indemnitee is entitled to indemnification and
payment hereunder. The Indemnitee may submit one or more such requests from time
to time and at such time(s) as the Indemnitee deems appropriate in his sole
discretion. The officer of the Company receiving any such request from the
Indemnitee, promptly upon receipt of the request, shall advise the Board of
Directors, in writing, of such request.

Section 6.2.Determination of Entitlement to Indemnification. Upon written
request by the Indemnitee for indemnification pursuant to Section 6.1 above, a
determination, if required by applicable law, with respect to the Indemnitee’s
entitlement thereto shall promptly be made in the specific case: (a) if a Change
in Control shall have occurred, by Independent Counsel, in a written opinion to
the Board of Directors, a copy of which shall be delivered to the Indemnitee,



-8-

--------------------------------------------------------------------------------

which Independent Counsel shall be selected by the Indemnitee and approved by
the Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL,
which approval will not be unreasonably withheld; or (b) if a Change in Control
shall not have occurred, (i) by the Board of Directors by a majority vote of a
quorum consisting of Disinterested Directors or, if such a quorum cannot be
obtained, then by a majority vote of a duly authorized committee of the Board of
Directors consisting solely of one or more Disinterested Directors, (ii) if
Independent Counsel has been selected by the Board of Directors in accordance
with Section 2-418(e)(2)(ii) of the MGCL and approved by the Indemnitee, which
approval shall not be unreasonably withheld, by Independent Counsel, in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee or (iii) if so directed by a majority of the members of the Board
of Directors, by the stockholders of the Company. If it is so determined that
the Indemnitee is entitled to indemnification, payment to the Indemnitee shall
be made within ten days after such determination. The Indemnitee shall cooperate
with the person, persons or entity making such determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination in the discretion of the Board of Directors or Independent Counsel
if retained pursuant to clause (b)(ii) of this Section 6.2. Any Expenses
incurred by the Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to the Indemnitee’s entitlement to indemnification) and the
Company shall indemnify and hold the Indemnitee harmless therefrom. The Company
shall pay the reasonable fees and expenses of Independent Counsel, if one is
appointed.

Section 6.3.Remedies of Indemnitee.

(a)If (i) a determination is made pursuant to Section 6.2 of this Agreement that
the Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Section 4.4 or Article V
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 6.2 of this Agreement within 60 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 4.3 or 4.4 of this Agreement
within ten days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to any other section of this Agreement
or the Charter or Bylaws is not made within ten days after a determination has
been made that the Indemnitee is entitled to indemnification, the Indemnitee
shall be entitled to an adjudication in an appropriate court located in the
State of Maryland, or in any other court of competent jurisdiction, of his
entitlement to such indemnification or advance of Expenses. Alternatively, the
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Indemnitee shall commence a proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such proceeding pursuant to
this Section 6.3(a); provided, however, that the foregoing clause shall not
apply to a proceeding brought by the Indemnitee to enforce his rights under
Section 4.3 of this Agreement. Except as set forth herein, the provisions of
Maryland law (without regard to its conflicts of laws rules) shall apply to any
such arbitration. The Company



-9-

--------------------------------------------------------------------------------

shall not oppose the Indemnitee’s right to seek any such adjudication or award
in arbitration.

(b)In any judicial proceeding or arbitration commenced pursuant to this
Section 6.3, the Indemnitee shall be presumed to be entitled to indemnification
or advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If the Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 6.3, the
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Article V of this Agreement until a final determination is made with
respect to the Indemnitee’s entitlement to indemnification (as to which all
rights of appeal have been exhausted or lapsed). The Company shall, to the
fullest extent not prohibited by law, be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 6.3 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

(c)If a determination shall have been made pursuant to Section 6.2 of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 6.3, absent a misstatement by the Indemnitee
of a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification.

Section 6.4.Expenses under this Agreement. In the event that the Indemnitee is
successful in seeking, pursuant to Section 6.3, a judicial adjudication of or an
award in arbitration to enforce his rights under, or to recover damages for
breach of, this Agreement, the Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company for, any and all Expenses
actually and reasonably incurred by him in such judicial adjudication or
arbitration. If it shall be determined in such judicial adjudication or
arbitration that the Indemnitee is entitled to receive part but not all of the
indemnification or advance of Expenses sought, the Expenses incurred by the
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.

Section 6.5.Interest. Interest shall be paid by the Company to the Indemnitee at
the maximum rate allowed to be charged for judgments under the Courts and
Judicial Proceedings Article of the Annotated Code of Maryland for amounts which
the Company pays or is obligated to pay for (a) the period commencing with
either the tenth day after the date on which the Company was requested to
advance Expenses in accordance with Section 4.4 or Article V of this Agreement
or the 60th day after the date on which the Company was requested to make the
determination of entitlement to indemnification under Section 6.2 of this
Agreement, as applicable, and (b) ending on the date such payment is made to the
Indemnitee by the Company.



-10-

--------------------------------------------------------------------------------

ARTICLE VII

PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

Section 7.1.Burden of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the person, persons, entity or
entities making such determination shall presume that the Indemnitee is entitled
to indemnification under this Agreement if the Indemnitee has submitted a
request for indemnification in accordance with Section 6.1 of this Agreement,
and the Company shall have the burden of proof to overcome that presumption in
connection with the making of any determination contrary to that presumption.

Section 7.2.Effect of Other Proceedings. The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, upon a plea of nolo contendere or its equivalent, or entry of an
order of probation prior to judgment, does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification.

Section 7.3.Reliance as Safe Harbor. For purposes of any determination of
whether any act or omission of the Indemnitee met the requisite standard of
conduct described herein for indemnification, each act of the Indemnitee shall
be deemed to be have met such standard if the Indemnitee’s action is based on
the records or books of accounts of the Company, including financial statements,
or on information supplied to the Indemnitee by the officers of the Company in
the course of their duties, or on the advice of legal counsel for the Company or
on information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company. The provisions of this Section 7.3 shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement or under applicable law.

Section 7.4.Actions of Others. The knowledge and/or actions, or failure to act,
of any other director, officer, agent or employee of the Company or any other
director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent of any other foreign or domestic corporation, partnership,
limited liability company, joint venture, trust, other incorporated or
unincorporated entity or enterprise or employee benefit plan shall not be
imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.

ARTICLE VIII



INSURANCE; COORDINATION OF PAYMENTS; CONTRIBUTION

The Company will use commercially reasonable efforts to acquire directors and
officers liability insurance, on terms and conditions deemed appropriate by the
Board of Directors, with the advice of counsel, covering the Indemnitee or any
claim made against the Indemnitee by reason of his Corporate Status and covering
the Company for any indemnification or advance of Expenses made by the Company
to the Indemnitee for any claims made against the Indemnitee by reason of his
Corporate Status. In the event of a Change in Control, the Company will use
commercially reasonable efforts to maintain in force any and all directors and
officers liability insurance policies that were maintained by the Company
immediately prior to the Change in Control for a period of six years with the
insurance carrier or carriers and through the insurance



-11-

--------------------------------------------------------------------------------

broker in place at the time of the Change in Control; provided, however, (i) if
the carriers will not offer the same policy and an expiring policy needs to be
replaced, a policy substantially comparable in scope and amount shall be
obtained and (ii) if any replacement insurance carrier is necessary to obtain a
policy substantially comparable in scope and amount, such insurance carrier
shall have an AM Best rating that is the same or better than the AM Best rating
of the existing insurance carrier. Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify the Indemnitee for
any payment by the Indemnitee arising out of the amount of any deductible or
retention and the amount of any excess of the aggregate of all Liabilities and
Expenses incurred by the Indemnitee in connection with a Proceeding over the
coverage of any insurance referred to in the previous sentence. The purchase,
establishment and maintenance of any such insurance shall not in any way limit
or affect the rights or obligations of the Company or the Indemnitee under this
Agreement except as expressly provided herein, and the execution and delivery of
this Agreement by the Company and the Indemnitee shall not in any way limit or
affect the rights or obligations of the Company under any such insurance
policies. If, at the time the Company receives notice from any source of a
Proceeding to which the Indemnitee is a party or a participant (as a witness or
otherwise), the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable or payable or reimbursable as Expenses hereunder if and
to the extent that the Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise. If the
indemnification provided in this Agreement is unavailable in whole or in part
and may not be paid to the Indemnitee for any reason, other than for failure to
satisfy the standard of conduct set forth in Section 4.2 or due to the
provisions of Section 4.5, then, with respect to any Proceeding in which the
Company is jointly liable with the Indemnitee (or would be if joined in such
Proceeding), to the fullest extent permissible under applicable law, the
Company, in lieu of indemnifying and holding harmless the Indemnitee, shall pay,
in the first instance, the entire amount incurred by the Indemnitee, whether for
Expenses, judgments, penalties, and/or amounts paid or to be paid in settlement,
in connection with any Proceeding without requiring the Indemnitee to contribute
to such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against the Indemnitee.



ARTICLE IX



MISCELLANEOUS

Section 9.1.Non-Exclusivity. The rights of the Indemnitee hereunder shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under any provision of law, the Charter, the Bylaws, any agreement or a
resolution of stockholders entitled to vote generally in the election of
directors or of the Board of Directors, or otherwise, and to the extent that
during the term of this Agreement the rights of the then-existing directors and
officers of the Company are more favorable to such directors or officers than
the rights currently provided to the Indemnitee under this Agreement, the
Indemnitee shall be entitled to the full benefits of such more favorable rights.
Unless consented to in writing by the Indemnitee, no amendment, alteration,
rescission or replacement of this Agreement or any provision hereof which would
in any way limit the benefits and protections afforded to an Indemnitee hereby
shall be effective as to such Indemnitee with respect to any action or inaction
by such Indemnitee in



-12-

--------------------------------------------------------------------------------

the Indemnitee’s Corporate Status prior to such amendment, alteration,
rescission or replacement, regardless of whether a claim with respect to such
action or inaction is raised prior or subsequent to such amendment, alteration,
rescission or replacement. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right or remedy shall be
cumulative and in addition to every other right or remedy given hereunder or now
or hereafter existing at law or in equity or otherwise. The assertion of any
right or remedy hereunder, or otherwise, shall not prohibit the concurrent
assertion or employment of any other right or remedy.

Section 9.2.Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

Section 9.3.Reports to Stockholders. To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, the Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

Section 9.4.Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand, by courier or by telegram and receipted for by the party to
whom said notice or other communication shall have been directed at the time
indicated on such receipt; (ii) if by facsimile at the time shown on the
confirmation of such facsimile transmission; or (iii) if by U.S. certified or
registered mail, with postage prepaid, on the third business day after the date
on which it is so mailed:

If to the Indemnitee, as shown with the Indemnitee’s signature below.

If to the Company, to:

Industrial Property Trust
518 17th Street, 17th Floor
Denver, CO 80202
Attention: Chief Legal Officer
Facsimile No. (303) 869-4602

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

Section 9.5.Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the substantive laws
of the State of Maryland, without application of the conflict of laws principles
thereof.

Section 9.6.Binding Effect. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and be enforceable by the parties hereto and
their respective



-13-

--------------------------------------------------------------------------------

successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), shall continue to the extent provided in Article II
above as to an Indemnitee who has ceased to be a director, officer, employee or
agent of the Company or a director, trustee, officer, partner, manager, managing
member, fiduciary, employee or agent of any other foreign or domestic
corporation, partnership, limited liability company, joint venture, trust, other
incorporated or unincorporated entity or enterprise or employee benefit plan
that such person is or was serving in such capacity at the request of the
Company, and shall inure to the benefit of the Indemnitee and his or her spouse,
assigns, heirs, devisees, executors and administrators and other legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

Section 9.7.Equitable Relief. The Company and the Indemnitee agree herein that a
monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause the Indemnitee irreparable harm. Accordingly, the parties
hereto agree that the Indemnitee may enforce this Agreement by seeking
injunctive relief and/or specific performance hereof, without any necessity of
showing actual damage or irreparable harm and that by seeking injunctive relief
and/or specific performance, the Indemnitee shall not be precluded from seeking
or obtaining any other relief to which he may be entitled. The Indemnitee shall
further be entitled to such specific performance and injunctive relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions, without the necessity of posting bonds or other undertakings in
connection therewith. The Company acknowledges that, in the absence of a waiver,
a bond or undertaking may be required of the Indemnitee by a court, and the
Company hereby waives any such requirement of such a bond or undertaking.

Section 9.8.Waiver. No termination, cancellation, modification, amendment,
deletion, addition or other change in this Agreement, or any provision hereof,
or waiver of any right or remedy herein, shall be effective for any purpose
unless specifically set forth in a writing signed by the party or parties to be
bound thereby. The waiver of any right or remedy with respect to any occurrence
on one occasion shall not be deemed a waiver of such right or remedy with
respect to such occurrence on any other occasion.

Section 9.9.Entire Agreement. This Agreement, constitutes the entire agreement
and understanding among the parties hereto in reference to the subject matter
hereof; provided, however, that the parties acknowledge and agree that the
Charter contains provisions on the subject matter hereof and that this Agreement
is not intended to, and does not, limit the rights or obligations of the parties
hereto pursuant to such Charter.

Section 9.10.Titles. The titles to the articles and sections of this Agreement
are inserted for convenience of reference only and should not be deemed a part
hereof or affect the construction or interpretation of any provisions hereof.



-14-

--------------------------------------------------------------------------------

Section 9.11.Invalidity of Provisions. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Article, Section, paragraph or sentence of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Article, Section, paragraph or sentence of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 9.12.Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

Section 9.13.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one agreement binding on all the parties hereto. One such
counterpart signed by the party against whom enforceability is sought shall be
sufficient to evidence the existence of this Agreement.





-15-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

INDUSTRIAL PROPERTY TRUST







By:

/s/ Thomas G. McGonagle



Name:

Thomas G. McGonagle



Title:

Managing Director





Chief Financial Officer









INDEMNITEE











/s/ John P. Woodberry





John P. Woodberry



-16-

--------------------------------------------------------------------------------